Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to the specification (Abstract), set forth in the Non-Final Office Action mailed on 8/21/2020, has been maintained because the amendment of the specification (Abstract) filed on 11/11/2020 still the abstract is not within the range of 50 to 150 words in length.

3.	Applicant’s arguments, see remarks page 11, filed 11/11/2020, with respect to the rejection of claims 18-30 under 35 U.S.C 112 (b), that “to facilitate matters, claim 18 has been corrected, as appropriate, so as to obviate the rejections. It is therefore respectfully requested that the indefiniteness rejections be withdrawn.”
Examiner Response:
Applicant’s arguments, see page 11, filed 11/11/2020, with respect to the rejection(s) of claims 18-30 under 35 U.S.C 112 (b) have been fully considered and are persuasive because of the amendment filed on 11/11/2020. Therefore the rejection of claims 18-30 under 35 U.S.C 112 (b) has been withdrawn. 

4.	Applicant’s arguments, see remarks page 11-18, filed 11/11/2020, with respect to the rejection(s) of claims 18-30 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Cech 
Applicant’s Argument:
Applicant argues on page 12-13, regarding independent claim 18 that “In contrast, the primary Cech reference concerns a wholly different system which involves determining an impact to a bumper 24 having a conductive element 18 on the bumper. Nothing is inserted into the coil 14. In particular, magnetic fields 26 and 28 are detected by the coil 14. In this regard, paragraphs [0133] to [0136] of the Cech reference discusses its operation as follows:…….”.
Examiner Response:
Applicant’s arguments, see page 12-13 (stated above), filed 11/11/2020, with respect to the rejection(s) of independent claim(s) 18 have been fully considered and are not persuasive. 
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., Nothing is inserted into the coil 14) are not stated in the claims (claim does not recite anything inserted in the coil). It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Applicant’s argument that primary reference Cech concern wholly different system is not persuasive. Cech also discloses a magnetic field is generated by at least one coil in magnetic communication with at least a portion of a vehicle (Abstract). The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to 

Applicant’s Argument:
Applicant argues on page 13-15, regarding independent claim 18 that “It is therefore believed that any review of the applied references—including the cited paragraphs—does not in any way disclose the features of claim 18 of a method for measuring at least one property of a coil, which includes a measuring coil used during measurements of other variables, the coil being modeled as a…………………..”
Examiner Response:
Applicant’s arguments, see page 13-15 (stated above), filed 11/11/2020, with respect to the rejection(s) of independent claim(s) 18 have been fully considered and are not persuasive. At first in the argument page 13-14, applicant mentioned paragraph [0133]-[0135] of the reference Cech. However these paragraph is irrelevant regarding claim 18. Examiner never applied these paragraph of Reference Cech to reject claim 18. Again applicant, on Page 15 argues that Cech 
Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant’s Argument:
Applicant argues on page 16-17, regarding independent claim 18 that, “It is believed and respectfully submitted that the Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction and speculation, which these cases have indicated does not constitute evidence that will support a proper obviousness finding. Unsupported assertions are not evidence as to why a person having ordinary skill in the art would be motivated to modify or combine references to provide the claimed subject matter of the claims to address the problems met thereby. Accordingly, the Office must provide proper evidence of a motivation for modifying or combining the references to provide the claimed subject matter…..”.
Examiner Response:
Applicant’s arguments, see page 16-17 (stated above), filed 11/11/2020, with respect to the rejection(s) of independent claim(s) 18 have been fully considered and are not persuasive. 
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense 

The arguments regarding the independent claim 27 and dependent claims are also not persuasive because of the same reason as stated above. However applicant has amended the claims and added the limitation, “wherein the actuation member is movable back and forth via the pedal in the motor vehicle” which necessitates a new ground of rejection. Schiel is added to meet at least the amended limitation and claims 18-30 is now rejected over Cech in view of Kurkovskiy and further in view of Schiel. See the rejection set forth below. 

If applicant believes that the limitation met by the reference is still unclear and applicant has specific argument for any specific claim language, applicant may call to discuss the issues and also for expedite prosecution.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, it is suggested that the limitation “the pedal” and “the motor vehicle” read “a pedal” and “a motor vehicle”-since pedal and motor vehicle are not introduced in the claim before.
Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract should be in narrative form within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cech et al. (Hereinafter “Cech”) in the US Patent Application Publication Number US 20090319212 A1 in view of Kurkovskiy in the US Patent Application Publication Number US 20090189600 A1 and further in view of Schiel et al. (Hereinafter “Schiel”) in the US Patent Application Publication Number US 20040187625 A1.

Regarding claim 18, Cech teaches a method for measuring at least one property of a coil [14] in Figure 81, which includes a measuring coil used during measurements of other variables (A magnetic field is generated by at least one coil in magnetic communication with at least a portion of a vehicle responsive to a first time-varying signal operatively coupled to the at least one coil in series with a sense resistor (Abstract); Figure 81-83), the method comprising:
a)    applying an AC voltage [30, 50, 98], having a first frequency [f1] and having a DC voltage component which differs from zero, to the coil and a voltage at the current-voltage converter is captured at a second frequency [f2] which is a multiple of the first frequency, wherein the multiple, as an n-tuple where n is a natural number, is at least four, and the impedance and the phase angle at the first frequency are derived from at least n measured values captured in succession in this manner (the oscillator 30, 50, 98 of any of the above-described embodiments may comprise a multi -frequency generator, for example, that generates either a simultaneous combination of a plurality of oscillatory waveforms, each at a different frequency f1, f2 . . . f.sub.N, or that generates a time-multiplexed combination of a plurality of oscillatory waveforms, each at a different frequency. FIG. 81 illustrates a plurality of N oscillators 802.1, 802.2 . . . 802.N, for example, either digital or analog, each at a respective frequency f.sub.1, f.sub.2 . . . f.sub.N, wherein N is at least two. For a composite signal embodiment, the outputs of the N oscillators 802.1, 802.2 . . . 802.N are summed by a summer 804, either analog or digital, so as to generate a corresponding composite waveform, and the output therefrom, if digital, is converted to analog form by a digital-to-analog converter 806; Paragraph [0318] Line 9-23); and
b)    applying an AC voltage, having a third frequency [f3] which differs from the first frequency and having a DC voltage component which differs from zero, to the coil and the voltage at the current-voltage converter is captured at the second frequency [f2] or at a fourth frequency which is a multiple of the fourth frequency [f4], wherein the multiple, as an m-tuple with a natural number, is at least four (the oscillator 30, 50, 98 of any of the above-described embodiments may comprise a multi -frequency generator, for example, that generates either a simultaneous combination of a plurality of oscillatory waveforms, each at a different frequency f1, f2 . . . f.sub.N, or that generates a time-multiplexed combination of a plurality of oscillatory waveforms, each at a different frequency. FIG. 81 illustrates a plurality of Paragraph [0318] Line 9-23; Plurality of frequencies are determined and the frequencies are multiplied), and the impedance and the phase angle at the third frequency are derived from at least m measured values captured in succession in this manner (The multi-frequency signal from the analog-to-digital converter 288 is then separated into respective frequency components by a group of digital filters 812.1, 812.2, . . . 812.N, for example, notch filters, each of which is tuned to the corresponding respective frequency f.sub.1, f.sub.2 . . . f.sub.N, the outputs of which are demodulated into respective in-phase I.sub.1, I.sub.2 . . . I.sub.N and quadrature-phase Q.sub.1, Q.sub.2 . . . Q.sub.N components by respective demodulators 290.1, 290.2, . . . 290.N, each of which is operatively coupled to the corresponding respective oscillator 802.1, 802.2 . . . 802.N. The output of the demodulators 290.1, 290.2, . . . 290.N is operatively coupled to a processor 108, 204 and used by a process 8300 to control the actuation of an associated safety restraint actuator 44, 110; Paragraph [0318] Line 42-56); wherein at least one of the values for the DC voltage resistance, the frequency-dependent resistance, and the inductance is derived from the two impedances and from the two phase angles (For example, referring to FIG. 83, in one embodiment of a process 8300 for controlling a safety restraint actuator 44, 110 responsive to signals from a multi-frequency embodiment of a magnetic crash sensor 10, the respective in-phase I.sub.1, I.sub.2 . . . I.sub.N and quadrature-phase Q.sub.1, Q.sub.2 . . . Q.sub.N components from the demodulators 290.1, 290.2, . . . 290.N Paragraph [0319] Line 1-10), wherein 
the measuring coil [14] is for measuring a position of an actuation member, the actuation member plunging into the measuring coil in at least one measurable position, and wherein the position of the actuation member is derived from an inductance of the measuring coil, wherein the imaginary part of the impedances (Zi, Z2) of the measuring coil is determined at at least two different frequencies (coi, C02) and an ideal inductance (L0) independent of a capacitance (Cp) of the measuring coil is determined therefrom and the position is derived using the ideal inductance (L0) (With the plurality of coil elements 14 connected in series, the current i through the series circuit 242, and the resulting detected signal 1038, is responsive associated sensed signal components from each of the coil elements L.sub.1', L.sub.2', L.sub.3', L.sub.4', . . . L.sub.K', wherein each sensed signal component would correspond to the associated respective impedance Z.sub.1, Z.sub.2, Z.sub.3, Z.sub.4, . . . Z.sub.K of the respective coil element L.sub.1', L.sub.2', L.sub.3', L.sub.4', . . . L.sub.K', wherein the associated respective impedances Z.sub.1, Z.sub.2, Z.sub.3, Z.sub.4, . . . Z.sub.K of the associated coil elements L.sub.1', L.sub.2', L.sub.3', L.sub.4', . . . L.sub.K' are responsive to the associated respective magnetic field components 140.1, 140.2, 140.3, 140.4, . . . 140.k responsive to the associated interactions of the respective coil elements L.sub.1', L.sub.2', L.sub.3', L.sub.4', . . . L.sub.K' with the respective different portions 20.1, 20.2, 20.3, 20.4 and 20.k of the vehicle 12; Paragraph [0351] Line 1-14).

Kurkovskiy teaches metal-face inductive proximity sensors for use in sensing the presence or absence of a target object in a target sensing area (Paragraph [0002] Line 2-4), wherein 
the coil [10] in Figure 4 is modeled as a parallel circuit including a capacitance [16] with a series circuit including a DC voltage resistance[Rdc], a frequency-dependent resistance [Rt], and an inductance [L], and a current-voltage converter is connected in series ([0019] As shown in FIG. 4, the capacitor 16 and the coil inductance 14 of the coil system 10 are interconnected in parallel so as to form a resonant tank circuit tuned for operation at a given frequency value for generating the magnetic field 18. The schematic circuit representation of FIG. 4 also shows representative resistive elements including a DC resistance R.sub.DC, a target resistance element R.sub.T, and a face resistive element R.sub.F, as described further hereinafter; Paragraph [0019] Line 1-8). The purpose of doing so is to form a resonant tank circuit tuned for operation at a given frequency value for generating the magnetic field, to avoid exposure to dirt, dust, humidity, etc. so as to mitigate sensor degradation, to protect the coil and associated ferrite core from the external conditions including contaminants and impact damage,.(0004
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cech in view of Kurkovskiy, because Kurkovskiy teaches to model the coil as a parallel circuit including a capacitance [16] with a series circuit including a DC voltage resistance forms a resonant tank circuit tuned for operation at a given 
Cech teaches in FIGS. 1 and 2, a magnetic crash sensor 10.1 is incorporated in a vehicle 2 (Paragraph [0133] Line 1-3).
However the combination of Cech and Kurkovskiy fails to teach wherein the actuation member is movable back and forth via the pedal in the motor vehicle.
Schiel teaches an actuating pedal for motor vehicles and more particularly relates to an actuating pedal for motor vehicles that is rotatably mounted by means of a pivot axis and includes a sensor device which picks up the pedal travel (Paragraph [0001] Line 1-5), wherein
the actuation member is movable back and forth via the pedal in the motor vehicle (The sensor device is configured as an inductive sensor with a stationary coil member and a metal member moved with the pedal in such a manner that variations of the distance between coil member and metal member will take influence on the electrical conditions from which corresponding measured values are derived; Paragraph [0002] Line 3-7). The purpose of doing so is to take influence on the electrical conditions from which corresponding measured values can be derived.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cech and Kurkovskiy in view of Schiel, because Schiel teaches to move the actuation member back and forth via the pedal in the motor vehicle takes influence on the electrical conditions from which corresponding measured values can be derived (Paragraph [0002]).
Regarding claim 19, Cech teaches a method, wherein 
the AC voltage in tasks a) and b) respectively includes a sinusoidal voltage (Furthermore the particular oscillatory waveform of the first oscillator 30, second oscillator 58 or oscillator 98 is not limiting, and could be, for example, a sine wave, a square wave, a sawtooth wave, or some other waveform; of a single frequency, or of plural frequencies that are either stepped or continuously varied; Paragraph [0152] Line 12-17), wherein the voltages differ from one another in terms of their frequency (The oscillator 30, 50, 98 may comprise a multi -frequency generator, for example, that generates either a simultaneous combination of a plurality of oscillatory waveforms, each at a different frequency f.sub.1, f.sub.2 . . . f.sub.N, or that generates a time-multiplexed combination of a plurality of oscillatory waveforms, each at a different frequency; Paragraph [0318] Line 9-14).

Regarding claim 20, Cech teaches a method, wherein 
in task b), the third frequency is three times the first frequency in task a) (the oscillation frequency may be adapted to be a factor of at least two times greater than the maximum frequency of interest, for example, a factor of 2.5. The associated nominal resonant frequency of the first resonant circuit 2106 is adapted to be either the same as or different from the oscillation frequency of the oscillator 2104; Paragraph [0461]).

Regarding claim 21, Cech teaches a method, wherein 
the same square-wave voltage is respectively generated in tasks a) and b) (Furthermore the particular oscillatory waveform of the first oscillator 30, second oscillator 58 or oscillator 98 is not limiting, and could be, for example, a sine wave, a square wave, a sawtooth ; Paragraph [0152] Line 12-17) and is passed through different filters in tasks a) and b) (The at least one first coil 14 is operatively coupled to a signal conditioner/preprocessor circuit 114.1 which, for example, provides for preamplification, filtering, synchronous demodulation and analog to digital conversion of the associated signal from the at least one first coil 14; Paragraph [0154] Line 1-5; a low-pass anti-aliasing filter 286. The multi-frequency signal from the analog-to-digital converter 288 is then separated into respective frequency components by a group of digital filters 812.1, 812.2, . . . 812.N, for example, notch filters; Paragraph [0318] Line 42-45).

Regarding claim 22, Cech teaches a method, wherein 
the voltage at the current-voltage converter is captured in phase with the applied AC voltage (The output voltage VOUT is then converted to digital form by an analog-to-digital converter 288 after filtering. The multi-frequency signal from the analog-to-digital converter 288 is then separated into respective frequency components by a group of digital filters, the outputs of which are demodulated into respective in-phase I.sub.1, I.sub.2 . . . I.sub.N and quadrature-phase Q.sub.1, Q.sub.2 . . . Q.sub.N components by respective demodulators 290.1, 290.2, . . . 290.N, each of which is operatively coupled to the corresponding respective oscillator 802.1, 802.2 . . . 802.N; Paragraph [0318] Line 36-50).

Regarding claim 24, Cech teaches a method, wherein 
wherein Im{Zi} is the imaginary part of the impedance Zi measured at a first frequency coi and Im{Z2} is the imaginary part of the impedance Z2 measured at a second frequency C02 and the ideal inductance (L0) results as:

    PNG
    media_image1.png
    95
    304
    media_image1.png
    Greyscale
 
(Figure 118a shows the table of different values of the real and imaginary values of the impedance. Equation 53 and 54 shows how to calculate inductance. Although the equation is not exactly same but the real and imaginary part can be calculated by different equation as the reference teaches). Cech discloses the claimed invention except for the 
    PNG
    media_image1.png
    95
    304
    media_image1.png
    Greyscale
. Cech teaches that it is well known to calculate inductance as set forth at paragraph 304 equation 54. It would have been obvious to one having ordinary skill in the art at time the invention was made to calculate, as taught by Cech in order to determine the value of inductance using imaginary and real part.

Regarding claim 25, Cech teaches a method, wherein 
the ideal inductance is temperature-dependent, the temperature is measured, and the measured value for the temperature is used when determining the position (The at least one first coil 2042 may be compensated for variations in temperature by incorporating an associated temperature sensor. For a coil mounted around a hinge 2018 on the "A" pillar 184, the Paragraph [0379] Line 23-28).

Regarding claim 26, Cech teaches a method, wherein 
the value for the DC voltage resistance and the value for the frequency-dependent resistance are also used when determining the position (In FIG. 31, the inductive reactance X.sub.L and resistance R.sub.L components of impedance Z of the coil element L' are plotted in the complex plane as a function of transverse position x for families of crack depth d, wherein the resistance R.sub.L of the coil element L' is responsive to a component of the current i that is in-phase with respect to the associated time-varying voltage signal v, and the inductive reactance X.sub.L of the coil element L' is responsive to a component of the current i that is in quadrature-phase with respect to the associated time-varying voltage signal v; Paragraph [0206] Line 10-19).

Regarding claim 27, Cech teaches a device for measuring at least one property of a coil [14], which is a measuring coil [14] (Referring to FIGS. 81 and 82, in accordance with a sixth aspect of a signal conditioning circuit 800 that provides for generating one or more measures responsive to a self-impedance Z.sub.L of a coil 14, L'; Paragraph [0318] Line 1-5), comprising:
a current-voltage converter [28] in Figure 1, preferably a measuring resistor which is connected in series with the coil (The at least one first coil 14 is electrically conductive and is adapted for generating a first magnetic field 26 responsive to a current applied by a first coil ; Paragraph [0133] Line 14-17);
a generator [30, 50 or 98] in Figure 81 for inputting an AC voltage which has a DC voltage component; a frequency converter (More particularly, the oscillator 30, 50, 98 of any of the above-described embodiments may comprise a multi -frequency generator, for example, that generates either a simultaneous combination of a plurality of oscillatory waveforms, each at a different frequency f.sub.1, f.sub.2 . . . f.sub.N, or that generates a time-multiplexed combination of a plurality of oscillatory waveforms, each at a different frequency; Paragraph [0318] Line 9-14);
a sampling circuit [294] (signal conditioning circuit as the sampling circuit) for providing the output signal from the current-voltage converter, wherein the sampling circuit [294] carries out sampling in phase with the input AC voltage at a multiple of the frequency of the input AC voltage (The output voltage VOUT from either the operational amplifier 278 of the associated summing and difference amplifier 276, or from the first differential amplifier 612, depending upon the particular signal conditioning circuit 294, is then converted to digital form by an analog-to-digital converter 288 after filtering with a low-pass anti-aliasing filter 286; Paragraph [0318] line 36-42), wherein the multiple is at least four (FIG. 81 illustrates a plurality of N oscillators 802.1, 802.2 . . . 802.N, for example, either digital or analog, each at a respective frequency f.sub.1, f.sub.2 . . . f.sub.N, wherein N is at least two; Paragraph [0318] Line 16-18); and 
an evaluation device [8300] which is supplied with the measured values sampled by the sampling circuit [294] (The output of the demodulators 290.1, 290.2, . . . 290.N is 
the measuring coil [14] is for measuring a position of an actuation member, the actuation member plunging into the measuring coil in at least one measurable position, and wherein the position of the actuation member is derived from an inductance of the measuring coil, wherein the imaginary part of the impedances (Zi, Z2) of the measuring coil is determined at at least two different frequencies (coi, C02) and an ideal inductance (L0) independent of a capacitance (Cp) of the measuring coil is determined therefrom and the position is derived using the ideal inductance (L0) (With the plurality of coil elements 14 connected in series, the current i through the series circuit 242, and the resulting detected signal 1038, is responsive associated sensed signal components from each of the coil elements L.sub.1', L.sub.2', L.sub.3', L.sub.4', . . . L.sub.K', wherein each sensed signal component would correspond to the associated respective impedance Z.sub.1, Z.sub.2, Z.sub.3, Z.sub.4, . . . Z.sub.K of the respective coil element L.sub.1', L.sub.2', L.sub.3', L.sub.4', . . . L.sub.K', wherein the associated respective impedances Z.sub.1, Z.sub.2, Z.sub.3, Z.sub.4, . . . Z.sub.K of the associated coil elements L.sub.1', L.sub.2', L.sub.3', L.sub.4', . . . L.sub.K' are responsive to the associated respective magnetic field components 140.1, 140.2, 140.3, 140.4, . . . 140.k responsive to the associated interactions of the respective coil elements L.sub.1', L.sub.2', L.sub.3', L.sub.4', . . . L.sub.K' with the respective different portions 20.1, 20.2, 20.3, 20.4 and 20.k of the vehicle 12; Paragraph [0351] Line 1-14).
Cech fails to teach modeling the coil as a parallel circuit including a capacitance with a series circuit including a DC voltage resistance, a frequency-dependent resistance and 
Kurkovskiy teaches metal-face inductive proximity sensors for use in sensing the presence or absence of a target object in a target sensing area (Paragraph [0002] Line 2-4), wherein 
modeling the coil as a parallel circuit including a capacitance with a series circuit including a DC voltage resistance, a frequency-dependent resistance and an inductance, calculates at least one of the value for the DC voltage resistance, the frequency-dependent resistance and the inductance (As shown in FIG. 4, the capacitor 16 and the coil inductance 14 of the coil system 10 are interconnected in parallel so as to form a resonant tank circuit tuned for operation at a given frequency value for generating the magnetic field 18. The schematic circuit representation of FIG. 4 also shows representative resistive elements including a DC resistance R.sub.DC, a target resistance element R.sub.T, and a face resistive element R.sub.F, as described further hereinafter; Paragraph [0019] Line 1-8). The purpose of doing so is to form a resonant tank circuit tuned for operation at a given frequency value for generating the magnetic field, to avoid exposure to dirt, dust, humidity, etc. so as to mitigate sensor degradation, to protect the coil and associated ferrite core from the external conditions including contaminants and impact damage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cech in view of Kurkovskiy, because Kurkovskiy teaches to model the coil as a parallel circuit including a capacitance [16] with a series circuit including a DC voltage resistance forms a resonant tank circuit tuned for operation at a given frequency value for generating the magnetic field (Paragraph [0019]), to avoid exposure to dirt, 
Cech teaches in FIGS. 1 and 2, a magnetic crash sensor 10.1 is incorporated in a vehicle 2 (Paragraph [0133] Line 1-3).
However the combination of Cech and Kurkovskiy fails to teach wherein the actuation member is movable back and forth via the pedal in the motor vehicle.
Schiel teaches an actuating pedal for motor vehicles and more particularly relates to an actuating pedal for motor vehicles that is rotatably mounted by means of a pivot axis and includes a sensor device which picks up the pedal travel (Paragraph [0001] Line 1-5), wherein
the actuation member is movable back and forth via the pedal in the motor vehicle (The sensor device is configured as an inductive sensor with a stationary coil member and a metal member moved with the pedal in such a manner that variations of the distance between coil member and metal member will take influence on the electrical conditions from which corresponding measured values are derived; Paragraph [0002] Line 3-7). The purpose of doing so is to take influence on the electrical conditions from which corresponding measured values can be derived.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cech and Kurkovskiy in view of Schiel, because Schiel teaches to move the actuation member back and forth via the pedal in the motor vehicle takes influence on the electrical conditions from which corresponding measured values can be derived (Paragraph [0002]).

Regarding claim 28, Cech teaches a device, wherein 
the frequency converter includes a frequency divider which can be optionally switched on (The multi-frequency signal from the analog-to-digital converter 288 is then separated into respective frequency components by a group of digital filters 812.1, 812.2, . . . 812.N, for example, notch filters, each of which is tuned to the corresponding respective frequency f.sub.1, f.sub.2 . . . f.sub.N, the outputs of which are demodulated into respective in-phase I.sub.1, I.sub.2 . . . I.sub.N and quadrature-phase Q.sub.1, Q.sub.2 . . . Q.sub.N components by respective demodulators 290.1, 290.2, . . . 290.N, each of which is operatively coupled to the corresponding respective oscillator 802.1, 802.2 . . . 802.N. The output of the demodulators 290.1, 290.2, . . . 290.N is operatively coupled to a processor 108, 204 and used by a process 8300 to control the actuation of an associated safety restraint actuator 44, 110; Paragraph [0318] Line 42-56).
.
Regarding claim 29, Cech teaches a device, wherein 
the sampling circuit [294] includes a low-pass filter downstream of the output of the frequency converter and downstream of the output of the current-voltage converter, and the outputs of both low-pass filters [286] are supplied to a multiplexer (a low-pass anti-aliasing filter 286. The multi-frequency signal from the analog-to-digital converter 288 is then separated into respective frequency components by a group of digital filters 812.1, 812.2, . . . 812.N, for example, notch filters; Paragraph [0318] Line 42-45), the output of which is supplied to an analog/digital converter [288] (The output voltage VOUT from either the operational amplifier 278 of the associated summing and difference amplifier 276, or from the first differential amplifier 612, depending upon the particular signal conditioning circuit 294, is Paragraph [0318] line 36-42), the output of which is supplied to a microprocessor[8300] as an evaluation device (The output of the demodulators 290.1, 290.2, . . . 290.N is operatively coupled to a processor 108, 204 and used by a process 8300 to control the actuation of an associated safety restraint actuator 44, 110; Paragraph [0318]).


Regarding claim 30, Cech teaches a device, wherein 
the sampling circuit [294] jointly supplies the output signal from the frequency converter and from the current-voltage converter to a multiplexer, the output signal from which first of all passes through a low-pass filter [286] (a low-pass anti-aliasing filter 286. The multi-frequency signal from the analog-to-digital converter 288 is then separated into respective frequency components by a group of digital filters 812.1, 812.2, . . . 812.N, for example, notch filters; Paragraph [0318] Line 42-45), the output of which is supplied to a first analog/digital converter [288] (The output voltage VOUT from either the operational amplifier 278 of the associated summing and difference amplifier 276, or from the first differential amplifier 612, depending upon the particular signal conditioning circuit 294, is then converted to digital form by an analog-to-digital converter 288 after filtering with a low-pass anti-aliasing filter 286; Paragraph [0318] line 36-42), the output of which is in turn supplied to a microprocessor [8300] as an evaluation device (The output of the demodulators 290.1, 290.2, . . . 290.N is operatively coupled to a processor 108, 204 and used by a process 8300 to control the actuation of an associated safety restraint actuator 44, 110; Paragraph [0318]), wherein the output signal from the multiplexer is secondly supplied to a bandpass filter, the output signal from which is supplied to the first or a second analog/digital converter [288] (The output voltage VOUT from either the operational amplifier 278 of the associated summing and difference amplifier 276, or from the first differential amplifier 612, depending upon the particular signal conditioning circuit 294, is then converted to digital form by an analog-to-digital converter 288 after filtering with a low-pass anti-aliasing filter 286; Paragraph [0318] line 36-42), the output signal from which is in turn supplied to the microprocessor (The output of the demodulators 290.1, 290.2, . . . 290.N is operatively coupled to a processor 108, 204 and used by a process 8300 to control the actuation of an associated safety restraint actuator 44, 110; Paragraph [0318]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866